On Application for Rehearing.

The question of the voidness of the decree appealed from for want of jurisdiction in the court to render a money judgment on the supersedeas bond was not brought to our attention on the original hearing, and is now for the first time on application for a rehearing pressed for consideration. Upon a review and inspection of the record we find that in the decree rendered, the court rendered a judgment-and awarded an execution on the supersedeas bond against the sureties for the amount of the decree which was sought to be superseded and four per cent, damages thereon for delay. We further find upon inspection that the present appeal is talcen from and limited to that part of the decree which awards a money judgment on the superse-deas bond. We are of the opinion, after full consider*642ation of this question, that the probat'e court was without jurisdiction to render such money judgment on the supersedeas bond against the appellants, and being-without jurisdiction the judgment rendered on the bond against the appellants was void. The provisions of Art. 9, Chap. 91, Code of 1896, page 940, do not apply to proceedings on supersedeas in the probate court. The appeal being taken from a void judgment has nothing to support it; it follows that the appeal must, therefore, be dismissed.
Appeal dismissed.